DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/CN2018094441 filed 07/04/2018, which claims the benefit of the priority of Chinese Patent Application No. PCT/2018/087058 and PCT/2017/091819 filed 05/16/2018 and 07/05/2017 respectively. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Status
Claims 27, 36, 38-39, 42-46, and 52-61 are being examined on the merits in this office action.

Response to Declaration
The declaration under 37 CFR 1.132 filed on 05/25/20200 by Declarants Kang Ruijuan and Christine Pullar is insufficient to overcome the rejection of claims 27, 36, 38-39, 42-46, and 52-60 based upon the 35 U.S.C. 103 rejection over WO 2008/106081A1 in view of Turtay et al in (Clinical & Investigative Medicine 2010), Zhou et al in (Anesth. Analg. 2014 May; 118(5): 1090-6), WO 2016/148455A2, WO 2017/011983A1 and US6987170B1 as set forth in the last Office action.

Declarant argues that the data provided in the specification provide ample evidence that topically applied montelukast may be used to effect healing or recovery of tissue rupture and /or wounds of the skin and mucosa irrespective of their cause including hemorrhoids.
Declarant further provides data on the effect of montelukast on hemorrhoids and that montelukast gels all significantly reduced anorectal epithelial necrosis, loss and/or deletion induced by acetic acid, with the degree and incidence of lesions being reduced in a dose-related manner. Declarant argues that the clinical data on patients with hemorrhoids showed that symptoms were found to be significantly improved.
Declarant further argues that the invention was unexpected and that montelukast was known for administration to the gastrointestinal tract to treat allergic conditions and topical gel/creams application to open wounds have a risk of causing infections.
Declarant further argues the references and how the combination of references does not lead to the claimed invention.

The arguments have been fully considered but are unpersuasive because as disclosed by the prior art in the rejection below, the use of montelukast to treat wounds such as burn wounds is known in the art as disclosed by Turtay. Turtay further teaches that montelukast was effective in promoting burn wound healing (Abstract). with regards to the physiological effects of a hemorrhoid such as pain, Zhou teaches that montelukast has been used successfully to attenuate neuropathic pain in CCI rats by inhibiting the activation of p38MAPK and NF-κB signaling pathways in spinal microglia (abstract). The Examiner cites Sener et al. (Burns 31 (2005) 587–596) which discloses that montelukast possesses an anti-inflammatory effect on burn-induced damage in remote organs and protects against oxidative organ damage by a neutrophil-dependent mechanism (abstract). Sener further discloses that montelukast, by inhibiting neutrophil infiltration and subsequent activation of inflammatory mediators that induce lipid peroxidation, appears to have a protective role in the burn-induced oxidative injury of the skin and the involved organs distant to the original wound (page 593, “Discussion” section). One of ordinary skill in the art would have a reasonable expectation of success in using montelukast to treat other types of wounds irrespective of the cause of the wound. The arguments are unpersuasive.
With regards to Declarant argument regarding unexpected results, the Examiner notes that prior art teaches topical administration of montelukast (as disclosed by ‘081) and further art teaches montelukast successful use to treat burn wounds. One of ordinary skill in the art would be motivated to try and use montelukast for other types of wounds such as those associated with a hemorrhoid. Please see more response to this argument below in the “Response to Arguments” section. Therefore, the assertion of unexpected results in unpersuasive.
With regards to Declarant argument regarding topical administration of gel/cream causing infection, please see response to this argument below in the “Response to Arguments” section.
With regards to the argument of the combination of references, Examiner has responded to this argument below in the “Response to Arguments” section.

Claim Objections
Claims 45, 54, and 61 are objected to because of the following informalities:  
Claim 45 recites “…comprises a polyethylene glycol…”. The claim should be amended to recite “…comprises polyethylene glycol…”.
Claim 54 recites “…treatment of the hemorrhoid…”. The claim should be amended to recite “…treatment of the wound associated with a hemorrhoid…”.
Claim 61 recites “…which wound comprises…”. The claim should be amended to recite “…wherein the wound comprises…”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 36, 38, 39, 42-46, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/106081A1 (hereinafter “the ‘081 publication in view of Turtay et al in (Clinical & Investigative Medicine 2010), Zhou et al in (Anesth. Analg. 2014 May; 118(5): 1090-6) and WO 2016/148455A2 (hereinafter “the ‘455 publication”).
The rejections are based on the English language machine translation provided by Patentscope of WO 2016/148455 document and citations below are to this English language machine translation.
‘081 teaches a formulation comprising at least one leukotriene receptor antagonist (LTRA) or a pharmaceutically acceptable salt thereof and that the LTRA includes montelukast [0007, 0013]. ‘081 further teaches that the formulation for the treatment or prevention of capsular contracture, scarring or hyperpigmentation (abstract, [0006, 0012, 0016]). ‘081 further discloses that the composition comprises emulsifiers such as polyethylene glycol [0019, 0028, 0027, and 0029].
Even though ‘081 teaches a method of treating scarring, ‘081 does not explicitly disclose the treatment of a hemorrhoid, does not disclose that montelukast treats pain or itching, and does not explicitly disclose PEG 400.
Turtay discloses that montelukast is a selective cysteinyl leukotriene D4 receptor antagonist (Abstract). Turtay further teaches that montelukast was effective in promoting burn wound healing (Abstract).
Zhou et al teaches that neuropathic pain was induced by chronic constriction injury (CCI) of the sciatic nerve in rats. After CCI, rats were repeatedly administered montelukast (0.5, 1.0, and 2.0 mg/kg intraperitoneal, once daily) for a period of 14 days (abstract). Zhou further discloses that The CCI group displayed significantly decreased mechanical withdrawal threshold and thermal withdrawal latency on days 1, 3, 5, 7 and 14 compared with sham groups (P <0.05, P < 0.0001), which were markedly increased by montelukast (P < 0.05, P < 0.01, P <0.0001). After administration with montelukast for 14 days, as biological markers of inflammation, the levels of IL-1β (P < 0.0001), IL-6 (P = 0.001 for low dosage, P < 0.0001 for middle and high dosages), and TNF-α (P =0.002, 0.001, < 0.0001 for low, middle, and high dosage, respectively) in the spinal cord were lower than those in the CCI group (abstract). Zhou concludes that results suggest that montelukast effectively attenuated neuropathic pain in CCI rats by inhibiting the activation of p38MAPK and NF-κB signaling pathways in spinal microglia (abstract).
 ‘455 discloses Montelukast or a pharmaceutically acceptable salt thereof in a formulation comprising a solubilizer and that the solubilizer is at least one selected from the group consisting of bile acids, poloxamers, twins, cremophores and glycols (claim 13 paragraph [48]). ‘455 teaches that the glycols are polyethylene glycols having a weight-average molecular weight (Mw) of 100 to 8000 (claim 12 and paragraph [53]) and that the formulation is administered by oral administration, mucosal administration, intranasal administration, intraperitoneal administration, subcutaneous injection, intramuscular injection, transdermal administration or intravenous administration (claim 15 paragraph [66]). ‘455 teaches that the solubilizer increases the absorption of montelukast and the absorption rate of montelukast in vivo, leading to excellent montelukast bioavailability (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘081 and use the composition comprising montelukast to promote healing or recovery of a wound such as the one associated with a hemorrhoid because Turtay discloses that montelukast was successful in exerting anti-inflammatory effect in the burn injury through suppression of a variety of pro-inflammatory mediators produced by the leukocytes and macrophages (abstract). In addition, it would have been obvious for one of ordinary skill in the art to include PEG such PEG 400 in the composition since ‘455 teaches that it increases absorption of montelukast. One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in modifying ‘081 with Turtay and use the composition comprising montelukast to treat wounds associated with a hemorrhoid because Turtay discloses that montelukast was effective on wound healing (abstract). It would therefore be obvious to try and use montelukast on other wounds such as those associated with a hemorrhoids since montelukast has been successfully used topically for the treatment of wounds, burns on the skin (Turtay) and to reduce pain (Zhou). The instant claims 27 and 61 are therefore rendered obvious.
Regarding claims 36, Turtay discloses that montelukast was effective in treating burn wounds generally. There is therefore an expectation that montelukast would be successful in treating burn wounds with damage to the epidermis, dermis, muscles, bones or joints. It would therefore be obvious for one of ordinary skill in the art to try and use montelukast to treat hemorrhoid with damage to the epidermis, dermis.
Regarding claims 38 and 39, Zhou discloses that montelukast effectively attenuated neuropathic pain in CCI rats by inhibiting the activation of p38MAPK and NF-κB signaling pathways in spinal microglia (abstract). It would therefore be obvious to try and use montelukast to treat pain associated with a hemorrhoid which is also a physiological reaction that result from the hemorrhoid. Furthermore, ‘081 further teaches that the formulation for the treatment or prevention of capsular contracture, scarring or hyperpigmentation (abstract, [0006, 0012, 0016]).
Regarding claim 42, ‘081 teaches that the compound of the invention may be prepared in form of a lotion which may contain other compounds which improve contact of the active agent with the skin [0022]. This reads on use of montelukast for topical administration.
Regarding claim 43, ‘455 teaches that the formulation comprising montelukast for mucosal administration (page 4, and [66]).
Regarding claim 44, ‘081 teaches topical dosage forms include any form suitable for topical, e.g., transdermal, application, and include but are not limited to, gels, solutions, suspensions, lotions, pastes, creams, ointments, aerosols, dusting powders, patches, and the like [0013].
Regarding claim 45 and 46, ‘081 teaches that formulations comprising montelukast may be prepared from polyethylene glycols of varying molecular weight [0019, 0020, 0027, and 0029]. With regards to the recitation of polyethylene glycol 400, ‘081 discloses that polyethylene glycol of varying molecular weight may be used. Therefore, one of ordinary skill in the art would have been motivated to use a low molecular weight grade of polyethylene glycol such as PEG 400 to incorporate in the formulation. In addition, ‘455 teaches that are polyethylene glycols having a weight-average molecular weight (Mw) of 100 to 8000 may be used (claim 12). ‘455 specifically discloses on paragraphs [111, 126, 132 and 139] that PEG 400 was used and that the composition may be used for oral administration, mucosal administration, intranasal administration, intraperitoneal administration, subcutaneous injection, intramuscular injection, transdermal administration or intravenous administration (claim 15)

Claims 27, and 52-61  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/106081A1 (hereinafter “the ‘081 publication) in view of Turtay et al in (Clinical & Investigative Medicine 2010), WO 2017/011983A1 (hereinafter “the ‘983 publication”) and US6987170B1 (hereinafter “the ‘170 patent”).
The rejections are based on the English language machine translation provided by Global Dossier of WO 2017/011983 and citations below are to the English language machine translation.

The teachings of ‘081 and Turtay are disclosed above and incorporated herein by reference.
‘081  does not explicitly disclose that the composition comprising montelukast also comprises mussel adhesive protein or does not teach administering a second formulation comprising mussel adhesive protein.
‘983 teaches applications of mussel adhesive protein or preparations thereof in protection of skin and accessory organs of the skin (abstract). ‘983 further discloses that the mussel mucin is from a subclass: mefp1, mefp-2, mefp-3, mefp-4, mefp-5, mefp-6, collagen pre-COL a mixture of one or more of -P, pre-COL-D, pre-COL-NG, foot silk matrix proteins PTMP and DTMP (claim 2). ‘983 further teaches that the mussel mucin used herein can also be combined with a matrix material to form a dressing and application for the skin surface [0024]. ‘983 further teaches that the mussel mucin used herein can be used as a main raw material to prepare a medical device and pharmaceuticals [0029-0030]. The term medical device as used herein refers to materials that are used directly or indirectly to the human body and other similar or related items [0030-0031]. The medical device may be a liquid agent, a gel, a gel, a paste, an applicator, or a foaming agent [0030-0031]. The medical device can be used for in vitro use, in particular for external use on the skin [0030-0031]. ‘983 teaches that Mussel mucin has two structural features: (1) containing lysine, which has a high loading of positive charge; (2) containing 3, 4 dihydroxyphenylalanine (DOPA, dopa). The cells and tissues of the human body are negatively charged. Mussel mucin plays a protective and therapeutic role by tightly binding cells and tissues through the electrostatic interaction between its own positive charge and the negative charge of cells and tissues [0012].
‘081 does not disclose the sequence of the mussel adhesive protein.
‘170 teaches mussel adhesive protein MEFP-1 consisting of the heptapeptide repeat AKPTYK. (SEQ ID NO. 21) and consists of the sequence AKPSYPPTYK (SEQ ID NO. 22), where Y represents 3, 4-dihydroxyphenyl-alanine (DOPA), P represents trans-2, 3-cis-3, 4-dihydroxyproline, and P represents trans-4-hydroxy-L-proline) (col. 7, line 4-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘081 and Turtay and prepare a composition that comprises montelukast and MEFP1 of ‘983 and ‘170, because ‘983 discloses that mussel adhesive proteins are used as a main raw material in medical materials used directly or indirectly on the human body such as liquid agent, a gel, a gel, a paste, an applicator, or a foaming agent ([0030-0031]). Therefore, one of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success in modifying ‘081 and Turtay and preparing a composition for use in a method of treating wounds or inflammatory conditions such as those associated with a hemorrhoid, that comprises administering montelukast and mussel adhesive protein because ‘983 teaches that mussel protein is used for protecting skin and skin accessory organs and further discloses that the protein is known to be used with other medical agents such as liquids, gels or pastes [0030-0031]. These disclosures render obvious the instant claims 52-54 since mussel adhesive proteins are known in the art to be used with other medical or pharmaceutical formulations. Therefore, one of ordinary skill in the art would be motivated to administer a formulation comprising montelukast, which is known in the art to treat wounds and use them to treat other types of wounds such as those associated with a hemorrhoids, in combination with MAP which is known in the art to provide protection of the skin and skin accessory organs as well known to be combined with pharmaceuticals.
Regarding claim 55-56 and 58 and 59, ‘983 teaches that the mussel mucin is from a subclass: mefp1, mefp-2, mefp-3, mefp-4, mefp-5, mefp-6 (claim 2).
Regarding claim 57 and 60, ‘170 teaches mussel adhesive protein MEFP-1 consisting of the heptapeptide repeat AKPTYK. (SEQ ID NO. 21) and consists of the sequence AKPSYPPTYK (SEQ ID NO. 22), where Y represents 3, 4-dihydroxyphenyl-alanine (DOPA), P represents trans-2, 3-cis-3, 4-dihydroxyproline, and P represents trans-4-hydroxy-L-proline) (col. 7, line 4-10). This reads on the instant sequence as recited in claims 57 and 60 where the sequence is Ala-Lys-Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys. 

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
Applicant argues the data for treatment of hemorrhoids.
The Examiner has responded to these arguments above in the response to the Declaration.
Applicant further argues that Turtay does indeed disclose a model in which the effects of various agents on the healing of burns inflicted on the skin of rats, it is stated in Turtay at page E414 (right-hand column) that montelukast was administered systemically (as is normally the case) to rats by gastric gavage, and that it was not administered topically and further that Turtay does not in any way suggest to a skilled person that the same agent might be able to promote a wound healing effect if it were instead administered topically to that burn wound. Applicant argues that Zhou only discloses the administration of montelukast systemically and it neither discloses nor suggests the direct topical application of montelukast to any wound or rupture. Applicant argues that there is nothing in the cited prior art documents, alone or in combination, that would have (i) led a person of ordinary skill in the art to consider a suitable treatment of hemorrhoids (at all) nor of the wounding associated therewith; (ii) suggested that direct topical application of montelukast may be used to treat wounds or ruptures of any sort, let alone those associate with hemorrhoids; or (iii) afforded any reasonable expectation that direct topical administration of montelukast to a wound associated with hemorrhoids would have been successful in the healing or recovery of such wounds
Applicant further argues that topical gel/cream that is not sterile should never be applied to an open wound, due to the risk of infection and at least not until the wound has re-epithelialized (i.e. once the inflammatory stage of the wound healing process is essentially over), it is well known that disruption of the essential inflammatory stage of wound healing will likely alter the wound healing process overall.

The arguments above have been fully considered but are unpersuasive because the use of montelukast to treat wounds such as burn wounds is known in the art as disclosed by Turtay. Turtay further teaches that montelukast was effective in promoting burn wound healing (Abstract). with regards to the physiological effects of a hemorrhoid such as pain, Zhou teaches that montelukast has been used successfully to attenuate neuropathic pain in CCI rats by inhibiting the activation of p38MAPK and NF-κB signaling pathways in spinal microglia (abstract). The Examiner cites Sener et al. (Burns 31 (2005) 587–596) which discloses that montelukast possesses an anti-inflammatory effect on burn-induced damage in remote organs and protects against oxidative organ damage by a neutrophil-dependent mechanism (abstract). Sener further discloses that montelukast, by inhibiting neutrophil infiltration and subsequent activation of inflammatory mediators that induce lipid peroxidation, appears to have a protective role in the burn-induced oxidative injury of the skin and the involved organs distant to the original wound (page 593, “Discussion” section). In addition, even though Turtay and Zhou disclose a different form administration, both references disclose that montelukast was successful in treating wounds. Furthermore, ‘081 teaches topical administration of a composition comprising a LTRA such as montelukast and further discloses that the composition is administered prior to or after an event such as surgery (claims 1-5) and further that the composition is administered prior to the formation of a scar [0011]. Therefore, even though ‘081 does not explicitly disclose an open wound, this is suggested so as to prevent capsular contracture, scarring or hyperpigmentation. This argument is unpersuasive. Topical administration of a composition comprising montelukast is therefore taught by ‘081 and further Zhou and Turtay teach montelukast has been successfully used to treat wounds. One of ordinary skill in the art would indeed be motivated to try montelukast in other types of wounds such as those associated with a hemorrhoid and obtain a reasonable expectation of success.
With regards to Applicants assertion that topical gel/cream that is not sterile should never be applied to an open wound, due to the risk of infection and at least not until the wound has re-epithelialized (i.e. once the inflammatory stage of the wound healing process is essentially over), the Examiner notes that nowhere in ‘081 does it disclose that the topical administration of the composition led to an infection. Furthermore, the instant claims do not recite that the wound is open before re-epithelialization and neither does the instant specification define the type of wound. In addition, applicants’ data is focused on the effect of montelukast on proinflammatory cytokines. Similarly, (Zhou et al.) teach that montelukast reduced the level of proinflammatory cytokines, such as interleukin (IL)-1β, IL-6, and tumor necrosis factor (TNF)-α (abstract). Given that prior art discloses that montelukast has been successful for wound healing and topical administration of montelukast has been disclosed by ‘081 and that a composition comprising montelukast may be administered topically before or after surgery. One of ordinary skill in the art would indeed be motivated to administer montelukast topically on a wound such as those associated with a hemorrhoid and obtain a reasonable expectation of success. The arguments are therefore unpersuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 27, 36, 38, and 42 - 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23-25, 37, 40-42, and 44-45 of copending Application No. 17/421,867 (PGPub. 2022/0105082 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recite a formulation comprising a leukotriene receptor antagonist (montelukast is an example of a leukotriene receptor antagonist) or a salt or solvate thereof, in admixture with a topical adjuvant, diluent or carrier (claim 1). The claims of the copending application further recite a method of treatment of: (i) inflammation, of an inflammatory disorder, and/or of a disorder or condition characterized by inflammation; or (ii) viral infections or viral diseases, which method comprises the administration of the formulation (claim 37) and that the condition or disorder characterized by inflammation is a wound or a burn (claim 40-41) or a hemorrhoid (claim 42) and that the formulation is administered to the skin or mucosal surface (claims 44-45) and that the formulation is in form of a gel, a cream or an ointment, further comprises a polyethylene glycol such as polyethylene glycol 400 (claims 23-25)
The claims of the instant application teach a method of promoting healing or recovery of a wound associated with a hemorrhoid of a patient, the method comprising: topically administering a pharmaceutical formulation comprising montelukast, or a pharmaceutically acceptable salt of solvate thereof, in admixture with a pharmaceutically- acceptable topical adjuvant, diluent or carrier, directly to a wound associated with a hemorrhoid of a patient (claim 27) and that the hemorrhoid comprises damage to and/or below the epidermis or the dermis (claim 36) and that topically administering the pharmaceutical formulation further treats pain and/or itching associated with the hemorrhoid (claim 38) and that topically administering is carried out on the skin or the mucosal surface (claim 42-43) and that the formulation is in form of a gel, a cream or an ointment, further comprises a polyethylene glycol such as polyethylene glycol 400 (claims 44-46). The claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 27, 36, 38-39, 42-46, and 52-61 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615